DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3, 9, 10, 12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamath et al. (US 10,499,282 B1, hereinafter “Kamath”)
Regarding claims 1, 9 and 18, Kamath teaches an electronic device for use with one or more client devices for band steering, the electronic device comprising: a non-transitory memory configured to store a program; a communication interface configured to establish communication connections with the one or more client devices via a wireless network (fig. 1); and a processor configured to execute the program to: receive a request from a client device to connect to the wireless network (e.g., fig. 2); determine whether the request includes a connection history table for the client device (col. 7, lines 25-36, the BSC 203 may access the history list and retrieve from it the entries containing prior probe requests that came from the same MAC address as the MAC address of the client device 220. The BSC 203 may search these entries for an indication that at least one of the prior probe requests referenced a frequency band of the second AP (e.g., the second frequency range). Where, it is implicit that the probe request includes at least the MAC address and a frequency band/range); steer the client device to a first band implemented on the wireless network when it is determined that the request does not include the connection history table ( col. 7, lines, 17-20, The client device 220 may have associated with the first AP, as the default option. Col. 7, lines 2-6, the BSC 203 may maintain a “first AP-only” or “legacy” list of those client devices that have never sent probe requests for the second AP. Col. 15, lines 18-22, The BSC 303 may detect process events such as probe requests 802 and associations 804, and manage, using the List Manager 810, the monitor list for the second AP and the monitor list for the second AP and the “first AP-only” list (legacy list) of devices incapable to connect to the second AP 812.  In other words, if the request does not include a frequency band of the second AP, the client device is steered to a first frequency band of the first AP); and steer the client device to either the first band or a second band implemented on the wireless network when it is determined that the request includes the connection history table, the steering to either the first band or the second band being performed using connection data included in the connection history table (col. 6, lines 1-25, When the client device 220 attempts to connect to the BSC 203 again in the future (or re-connect, if the association with the BSC 203 is temporarily lost), the client device 220 may not be allowed to connect to the first AP.  If the association with the client device 220 has occurred at the first AP (e.g., operating at 2.4 GHz), the BSC 203 may initiate steering of the client device away from the first AP and towards the second AP (e.g., operating at 5 GHz). The BSC 203 may wait for a probe request from the client device 220 for an association with the second AP. Col. 6, lines 62-64, when the client device 220 attempts to re-connect to the BSC 203, the client device 220 may be forced to establish a connection with the second AP and may not be allowed to connect to the first AP. Col. 7, lines 25-36, Upon establishing the association with the client device 220 over the first AP, the BSC 203 may access the history list and retrieve from it the entries containing prior probe requests that came from the same MAC address as the MAC address of the client device 220. The BSC 203 may search these entries for an indication that at least one of the prior probe requests referenced a frequency band of the second AP (e.g., the second frequency range). Upon discovering such a reference, the BSC 203 may proceed with sending the transition request in the same fashion as described above. In other words, if the request includes a frequency band of the second AP, the client device is steered to a first frequency band of the first AP).
Regarding claims 2 and 10, Kamath teaches the electronic device according to claim 1, wherein the first band is a 2.4 GHZ band and the second band is a 5 GHZ band (figs. 1, 2, A first AP of the controller 203 may use the first frequency range of 2.4 GHz whereas a second AP of the controller may use the second frequency range of 5 GHz, in one implementation.).
Regarding claims 3 and 12, Kamath teaches the electronic device according to claim 1, wherein the connection data in the connection history table includes at least one of channel information, a history count, access time duration, noise values, and signal strength of the client device ((col. 7, lines 25-36, the BSC 203 may access the history list and retrieve from it the entries containing prior probe requests that came from the same MAC address as the MAC address of the client device 220. The BSC 203 may search these entries for an indication that at least one of the prior probe requests referenced a frequency band of the second AP (e.g., the second frequency range). Therefore, it is implicit that the probe request includes at least the MAC address and a frequency band/range (channel information)).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 4, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath in view of Ho et al. (US 2017/0111854 A1, hereinafter “Ho”).
Regarding claims 4, 13 and 19, Kamath teaches the electronic device according to claim 3, wherein the processor is further configured to execute the program to, when the processor steers the client device to either the first band or the second band: to prevent overcrowding a single band (col. 3, lines 4-6, 25-30) and determine whether the connection data indicates a client profile suitable for connection to the first band or the second band (col. 2, lines 14-20, col. 3, lines 19-22, The dual-band controller may detect a request from a client device to join the network, verify that the client device is capable of connecting to multiple bands, and steer the client device to the preferred band..) .
Kamath does not explicitly teach determine whether congestion on the second band exceeds a predetermined threshold.
Ho teaches determine whether congestion on the second band exceeds a predetermined threshold (¶ [0084]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to determine whether congestion on the second band exceeds a predetermined threshold in the system of Kamath to determine/prevent overcrowding on a single band.
9.	Claims 5, 7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath in view of Ho as applied to claim 4 above, and further in view of Chennichetty et al. (US 2021/0120454 A1, hereinafter “Chennichetty”).
Regarding claims 5 and 14, Kamath in view of Ho teaches the electronic device according to claim 4.
Kamath does not explicitly teach wherein the client user profile is based on signal strength and noise values included with the connection data.
However, it is well known in the art to select/steer AP and/or associated frequency band based on signal strength and noise values, as evidenced by ¶ [0163] and ¶ [0165] of Chennichetty.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include signal strength and noise values in the client user profile in the system of Kamath in view of Ho to further enhance system efficiency and reliability.
Regarding claims 7 and 16, Kamath in view of Ho and Chennichetty teaches the electronic device according to claim 5.
Kamath does not explicitly teach wherein the processor is further configured to execute the program to, when it is initially determined that the client profile is not suitable for connection to either the first band or closer to the second band, steer the client device to either the first band or the second band based on signal strength.
It is well known in the art to steer the client device to either the first band or the second band based on signal strength, as evidenced by ¶ [0163] and ¶ [0165] of Chennichetty.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to steer the client device to either the first band or the second band based on signal strength when it is initially determined that the client profile is not suitable for connection to either the first band or closer to the second band in the system of Kamath in view of Ho and Chennichetty to further enhance system efficiency and reliability.
10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kamath in view of Fang et al. (US 2019/0191301 A1, hereinafter “Fang”).
Regarding claim 11, Kamath teaches the method of claim 9.
Kamath does not explicitly teach wherein the connection history table, when included with the request, is encrypted, and the connection history table is decrypted by the processor after receiving the request from the client device.
However, it is well known in the art to encrypt/decrypt the request, as evidenced by ¶ [167] of Fang.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to encrypt the connection history table, when included with the request, and to decrypt the connection history table by the processor after receiving the request from the client device in the system of Kamath to provide system security.
11.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kamath in view of Chennichetty.
Regarding claim 21, Kamath teaches the non-transitory computer-readable recording medium according to claim 18.
Kamath does not explicitly teach wherein the processor is further configured to execute the program to, when it is initially determined that the client profile is not suitable for connection to either the first band or closer to the second band, steer the client device to either the first band or the second band based on signal strength.
It is well known in the art to steer the client device to either the first band or the second band based on signal strength, as evidenced by ¶ [0163] and ¶ [0165] of Chennichetty.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to steer the client device to either the first band or the second band based on signal strength when it is initially determined that the client profile is not suitable for connection to either the first band or closer to the second band in the system of Kamath to further enhance system efficiency and reliability.
Allowable Subject Matter
12. 	Claims 6, 8, 15, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6, 15 and 20, prior art of record fails to teach the combination of limitations specified in the base claim and intervening claims and “when it is determined that the congestion on the second band exceeds the predetermined threshold: determine a list of client devices already connected to the second band;
determine whether any of client devices on the list have exceeded an average access time duration on the second band; and move any of the client devices on the list that have exceeded the average access time duration on the second band to the first band.”
Regarding claims 8 and 17, prior art of record fails to teach the combination of limitations specified in the base claim and “update the client connection history table after receiving a disconnect request from the client device and after the client device disconnects from the wireless network, and encrypt the updated connection history table, wherein the encrypted and updated connection history table is stored in the client device.”
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477